         Case 3:16-cv-02256-DRD Document 281 Filed 09/30/19 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 CONFEDERACIÓN HÍPICA DE PUERTO RICO,
 et al.,
                                                       CIVIL NO. 16-2256 (DRD)
    Plaintiffs,

       v.

 CONFEDERACIÓN        DE                 JINETES
 PUERTORRIQUEÑOS, INC., et al.,

    Defendants.



                                            JUDGMENT

        Pursuant to the Court’s Amended Opinion and Order (Docket No. 214) granting Plaintiffs’

Camarero Racetrack Corp., and Confederación Hípica de Puerto Rico, Inc.’s (hereinafter,

“Plaintiffs”) request for Preliminary and Permanent Injunction; and Opinion and Order (Docket

No. 279) granting Plaintiffs’ Motion for Summary Judgment (Docket No. 248) as amended by way

of Supplemental Motion for Summary Judgment (Docket No. 272), the Court hereby enters final

judgment in favor of Plaintiffs, as to liability and damages.

        THIS CASE IS NOW CLOSED FOR ALL ADMINISTRATIVE AND STATISTICAL PURPOSES.

        IT IS SO ORDERED, ADJUDGED AND DECREED.

        In San Juan, Puerto Rico, this 30th day of September, 2019.


                                                      S/Daniel R. Domínguez
                                                      Daniel R. Domínguez
                                                      United States District Judge
